Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November 18, 2010.

 

In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00810-CV
____________
 
IN THE INTEREST OF B.A.M. 
 

 
On Appeal from the 247th District Court

Harris County, Texas
Trial Court Cause No. 2009-70010
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed on April
29, 2010.    
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.  Appellant filed a timely motion
for new trial on May 28, 2010.  When appellant has filed a timely motion for
new trial, the notice of appeal must be filed within ninety days after the date
on which the judgment is signed. See Tex. R. App. P. 26.1(a).  Appellant’s notice of appeal
was therefore due on or before July 28, 2010. Appellant=s notice of appeal was filed on
August 16, 2010.  Therefore, appellant=s notice of appeal was not filed
timely.
A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time
allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time.  See Verburgt v. Dorner,
959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3.
On September 8, 2010, appellee filed a motion to dismiss this
appeal because the notice of appeal was untimely filed.  Appellant filed a
response.  Appellant=s response fails to demonstrate that this Court has
jurisdiction to entertain the appeal.
Accordingly, appellee’s motion is granted and the appeal is
ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce, and Christopher.